DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In Independent claim 23, the claimed features " a first interface" and " a processing system", in Independent claim 30 " means for determining" and "means for performing" invoke 112 (f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 11, 17, 22-26 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Taherzadeh Boroujeni Mahmoud et al (US20200119869), hereinafter Taherzadeh.
Regarding claims 1, 23, 29 and 30, Taherzadeh teaches, a method of managing cross-carrier scheduling by a processor of a wireless device / An apparatus of a wireless device / A non-transitory processor-readable medium /A wireless device (Taherzadeh: Fig. 12. Cross-carrier scheduling is interpreted, in light of the specification, as scheduling by a primary carrier/cell/Transmission-Reception-Point (TRP) for other scheduled carriers/cells/TRPs. TRP may represent a cell (see Taherzadeh para [167])), comprising: 
determining that a scheduled cell is configured to be scheduled by a scheduling cell (Taherzadeh: [155]: teaches WTRU (i.e. UE) is informed of a cross TRP scheduling through a higher layer signaling from the gNB),
receiving downlink control information (DCI) from the scheduling cell (Taherzadeh: Fig. 12, [152] teaches receiving PDCCH from the primary TRP (i.e. the scheduling cell). PDCCH (Physical Downlink Control Channel) carries DCI),
determining, based on the received DCI, an association of the DCI and an index (Taherzadeh: [153]-[154], teaches DCI  has a TRP indicator field (TIF) that indicates index of scheduled TRPs), and 
performing cross-carrier scheduling of communications with a first transmit- receive point (TRP) or a second TRP based on the DCI and an associated index (Taherzadeh: Fig. 12, [152]-[154], teaching UE receiving downlink transmissions over PDSCHs of TRPs scheduled through Cross TRP Scheduling information over the DCI).
Regarding claims 2 and 24, Taherzadeh teaches the method/apparatus, as outlined in the rejection of claims 1 and 23.
wherein the index comprises one of the first TRP and the second TRP. (Taherzadeh: [154] “A TIF may include bits that represent the index of the TRP...”).
Regarding claims 3 and 25, Taherzadeh teaches the method/apparatus, as outlined in the rejection of claims 1 and 23.
Taherzadeh further teaches, wherein determining based on the received DCI the association of the DCI and the index comprises: determining the association of the DCI and the index based on a field in a payload of the DCI. (Taherzadeh: [153] “...a TRP indicator field (TIF) to each DCI format to indicate the related information to the NR-PDSCH transmission”).
Regarding claims 4 and 26, Taherzadeh teaches the method/apparatus, as outlined in the rejection of claims 3 and 25.
Taherzadeh further teaches, wherein determining the association of the DCI and the index based on a field in a payload of the DCI comprises: determining an indication of the index from a field added to the payload of the DCI. (Taherzadeh: [154] teaches bit indicating an index of a TRP in the TIF field of the DCI).
Regarding claim 11, Taherzadeh teaches the method, as outlined in the rejection of claim 1.
wherein the scheduled cell is configured to perform multi-PDSCH multi-TRP communications. (Taherzadeh: [152] teaches multi-PDSCH multi-TRP scheduling, therefore, communication).
Regarding claim 17, Taherzadeh teaches the method, as outlined in the rejection of claim 1.
Taherzadeh further teaches, wherein performing cross-carrier scheduling of communications with the first TRP or the second TRP based on the DCI and the associated index further comprises: performing data communication operations for the scheduled cell with the first TRP or the second TRP, wherein the data communication operations comprise at least one of Hybrid Automatic Repeat Request (HARQ)-ACK feedback, Physical Downlink Shared Channel (PDSCH) scrambling, and PDSCH rate matching. (Taherzadeh: Fig. 12, NR-PDSCH 1, NR-PDSCH 2; teaches performing data communications with TRPs using PDSCH in a cross-carrier scheduling, satisfying “at least one of” criteria of the claim).
Regarding claim 22, Taherzadeh teaches the method, as outlined in the rejection of claim 1.
Taherzadeh further teaches, further comprising: determining that the DCI schedules the scheduled cell (Taherzadeh: [152] teaches PDCCH (i.e. DCI) from main TRP schedules other TRPs (i.e. scheduled cell)).











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 


Claims 5-6, 8 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Taherzadeh, in view of Takeda Kazuki et al (US20180014291), hereinafter Takeda.
Regarding claims 5 and 27, Taherzadeh teaches the method/apparatus, as outlined in the rejection of claims 3 and 25.
Taherzadeh does not expressly teach, wherein determining the association of the DCI and the index based on a field in a payload of the DCI comprises: determining an indication of the index from a carrier indicator field (CIF) in the DCI.
However, in the same field of endeavor, Takeda teaches, wherein determining the association of the DCI and the index based on a field in a payload of the DCI comprises: determining an indication of the index from a carrier indicator field (CIF) in the DCI (Takeda: [32]-[34], teaches using CIF in the DCI for cross-carrier scheduling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh’s method/apparatus to include determining the association of the DCI and the index based on a field in a payload of the DCI comprises: determining an indication of the index from a carrier indicator field (CIF) in the DCI.
This would have been obvious because it would motivate one of ordinary skill in the art to enable that cross-carrier scheduling can be carried out adequately even when the number of component carriers that can be configured in a user terminal is expanded from that of existing systems (Takeda: [10]).
Regarding claims 6 and 28, Taherzadeh, in view of Takeda, teaches the method/apparatus, as outlined in the rejection of claims 5 and 27.
Taherzadeh does not expressly teach, wherein the CIF indicates one of a first higher layer parameter and a second higher layer parameter, each associated with a value of the index.
However, in the same field of endeavor, Takeda teaches, wherein the CIF indicates one of a first higher layer parameter and a second higher layer parameter, each associated with a value of the index (Takeda: [35] teaches CFI carries Cell index or component carrier (CC#) of the scheduled cells, which can be interpreted as one of “higher layer parameter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh’s method/apparatus to include wherein the CIF indicates one of a first higher layer parameter and a second higher layer parameter, each associated with a value of the index.
This would have been obvious because it would motivate one of ordinary skill in the art to enable that cross-carrier scheduling can be carried out adequately even when the number of component carriers that can be configured in a user terminal is expanded from that of existing systems (Takeda: [10]).
Regarding claims 8, Taherzadeh, in view of Takeda, teaches the method/apparatus, as outlined in the rejection of claim 5.
Taherzadeh further teaches, wherein performing cross-carrier scheduling of communications with the first TRP or the second TRP based on the association of the DCI and the index comprises: performing cross-carrier scheduling of communications with the first TRP or the second TRP based on the determined index. (Taherzadeh: [153]-[154] teaches UE performs communications with the TRPs based on TRP index in a TRP indicator field (TIF) of the DCI. TIF is similar to CIF in claim 5 as both indicates a cell/carrier for cross-carrier scheduling as TRP may represent a cell (see Taherzadeh para [167])).

Claims 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Taherzadeh, in view Takeda, and further in view of NPL (R1-1906159, Further discussion on Multi-TRP/Panel transmission, Vivo, May 13th – 17th, 2019), hereinafter NPL-1.
Regarding claim 7, Taherzadeh, in view of Takeda, teaches the method, as outlined in the rejection of claim 6.
Taherzadeh and Takeda do not expressly teach, wherein the first higher layer parameter comprises a CORESET pool index of 0, and the second higher layer parameter comprises a CORESET pool index of 1.
However, in the same field of endeavor, NPL-1 teaches, wherein the first higher layer parameter comprises a CORESET pool index of 0, and the second higher layer parameter comprises a CORESET pool index of 1 (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches TRPs are differentiated by CORSET group (i.e. CORESET pool) and configured for PDCCH by RRC signaling (i.e. higher layer signaling/parameter). Therefore, it suggests PDCCH that comprises DCI may have CORSET group ID (i.e. CORESET pool index) to indicate a TRP for data communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh and Takeda’s method to include wherein the higher layer parameters comprises CORESET pool index.
This would have been obvious because it would motivate one of ordinary skill in the art to enable Multi-TRP/Panel transmission for 5g wireless network (NPL-1: Title).
Regarding claim 13, Taherzadeh, in view of Takeda, teaches the method, as outlined in the rejection of claim 6.
Taherzadeh further teaches, wherein performing cross-carrier scheduling of communications with the first TRP or the second TRP based on the DCI and the associated index comprises performing cross-carrier scheduling of communications with the first TRP based on the DCI and the associated index and with the second TRP based on the second DCI and the associated second index (Taherzadeh: [154] teaches receiving corresponding scheduled PDSCHs (i.e. communication) of the scheduled TRPs, PDSCHs scheduled as part of cross-carrier scheduling by multiple DCIs).
wherein the scheduled cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell, wherein the method further comprises: receiving a second DCI from a second scheduling cell; and determining based on the received second DCI an association of the second DCI and a second index.
However, in the same field of endeavor, Takeda teaches, wherein the method further comprises: receiving a second DCI from a second scheduling cell; and determining based on the received second DCI an association of the second DCI and a second index (Takeda: [43] teaching receiving Downlink Control Information (DCI) from a plurality of scheduling cells (i.e. a second scheduling cell) with index of associated scheduled cells).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh’s method to include wherein the method further comprises: receiving a second DCI from a second scheduling cell; and determining based on the received second DCI an association of the second DCI and a second index.
This would have been obvious because it would motivate one of ordinary skill in the art to enable that cross-carrier scheduling can be carried out 
Taherzadeh and Takeda do not expressly teach, wherein the scheduled cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell.
However, in the same field of endeavor, NPL-1 teaches, wherein the scheduled cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches CORSET groups (i.e. pool) per BWP, which suggests it can be one or more CORSET groups and BWP can be an active BWP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh and Takeda’s method to include wherein the scheduled cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell.

Regarding claim 14, Taherzadeh, in view of Takeda and NPL-1, teaches the method, as outlined in the rejection of claim 13.
Taherzadeh and NPL-1 do not expressly teach, wherein the CIF corresponds to a first value indicating the scheduled cell, and the second DCI includes a second CIF that corresponds to a second value indicating the scheduled cell.
However, in the same field of endeavor, Takeda teaches, wherein the CIF corresponds to a first value indicating the scheduled cell, and the second DCI includes a second CIF that corresponds to a second value indicating the scheduled cell (Takeda: [43] teaching receiving Downlink Control Information (DCI) from a plurality of scheduling cells with index of associated scheduled cells indicated by CFI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh and NPL-1’s method to include wherein the CIF corresponds to a first value indicating the scheduled cell, and the second DCI includes a second CIF that corresponds to a second value indicating the scheduled cell.
.

Claims 9-10, 12, 15-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Taherzadeh, in view NPL-1.
Regarding claim 9, Taherzadeh teaches the method, as outlined in the rejection of claim 1.
Taherzadeh does not expressly teach, wherein the scheduling cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell.
However, in the same field of endeavor, NPL-1 teaches, wherein the scheduling cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches CORSET groups (i.e. pool) per BWP, which suggests it can be one or more CORSET groups, and BWP can be an active BWP).

This would have been obvious because it would motivate one of ordinary skill in the art to enable Multi-TRP/Panel transmission for 5g wireless network (NPL-1: Title).  
Regarding claim 10, Taherzadeh, in view of NPL-1, teaches the method, as outlined in the rejection of claim 9.
Taherzadeh does not expressly teach, wherein the index comprises a Control Resource Set (CORESET) pool index of a CORESET that carries the DCI.
However, in the same field of endeavor, NPL-1 teaches, wherein the index comprises a Control Resource Set (CORESET) pool index of a CORESET that carries the DCI (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches CORSET group comprises CORSET and DCI is used for CORSETs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh’s method to 
This would have been obvious because it would motivate one of ordinary skill in the art to enable Multi-TRP/Panel transmission for 5g wireless network (NPL-1: Title).  
Regarding claim 12, Taherzadeh teaches the method, as outlined in the rejection of claim 1.
Taherzadeh does not expressly teach, wherein the scheduling cell is configured by a PDCCH-Config parameter that comprises one CORESET pool index value in all CORESETs 57Attorney Docket No. 194177for an active bandwidth part (BWP) of the scheduled cell.
However, in the same field of endeavor, NPL-1 teaches, wherein the scheduling cell is configured by a PDCCH-Config parameter that comprises one CORESET pool index value in all CORESETs57Attorney Docket No. 194177 for an active bandwidth part (BWP) of the scheduled cell  (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches CORSET groups (i.e. pool) per BWP, which suggests it can be one or more CORSET groups and BWP can be an active BWP. This satisfies “or” criteria of the claim) or is not configured with a CORESET pool index value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh’s method to 
This would have been obvious because it would motivate one of ordinary skill in the art to enable Multi-TRP/Panel transmission for 5g wireless network (NPL-1: Title).  
Regarding claim 15, Taherzadeh teaches the method, as outlined in the rejection of claim 4.
Taherzadeh does not expressly teach, further comprising: determining that the scheduling cell is configured with two or more CORESET pool index values, and performing data communication operations for the scheduled cell according to the two or more CORESET pool index values.
However, in the same field of endeavor, NPL-1 teaches, further comprising: determining that the scheduling cell is configured with two or more CORESET pool index values, and performing data communication operations for the scheduled cell according to the two or more CORESET pool index values (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches CORSET groups (i.e. pool) per BWP, which suggests it can be one or more CORSET groups. NPL further teaches performing data communications with the TRPs through PDSCH).

This would have been obvious because it would motivate one of ordinary skill in the art to enable Multi-TRP/Panel transmission for 5g wireless network (NPL-1: Title).  
Regarding claim 16, Taherzadeh, in view of NPL-1, teaches the method, as outlined in the rejection of claim 15.
Taherzadeh further teaches, further comprising: ignoring a CORESET pool index of the CORESET in which the DCI is received; and performing data communication operations for the scheduled cell without reference to the CORESET pool index in which the DCI is received. (Taherzadeh: Fig. 12, [152]-[154] teaches cross-carrier scheduling of scheduled cell is performed without PDCCH (i.e. DCI) using CORESET information. This limitation is interpreted as the case where cros-carrier scheduling is performed without using any CORESET related information).
Regarding claim 18, Taherzadeh teaches the method, as outlined in the rejection of claim 1.
Taherzadeh does not expressly teach, wherein determining based on the received DCI the association of the DCI and an index comprises: determining a CORESET pool index of the CORESET in which the DCI is received, and performing data communication operations for the scheduled cell according to the CORESET pool index of the CORESET in which the DCI is received.
However, in the same field of endeavor, NPL-1 teaches, wherein determining based on the received DCI the association of the DCI and an index comprises: determining a CORESET pool index of the CORESET in which the DCI is received, and performing data communication operations for the scheduled cell according to the CORESET pool index of the CORESET in which the DCI is received (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches DCIs from multiple CORESETs. NPL further teaches performing data communications with the TRPs through PDSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh’s method to include wherein determining based on the received DCI the association of the DCI and an index comprises: determining a CORESET pool index of the CORESET in 
This would have been obvious because it would motivate one of ordinary skill in the art to enable Multi-TRP/Panel transmission for 5g wireless network (NPL-1: Title).  
Regarding claim 19, Taherzadeh, in view of NPL-1, teaches the method, as outlined in the rejection of claim 18.
Taherzadeh does not expressly teach, further comprising: determining that the scheduling cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell cell, determining the two CORESET pool index values, and performing data communication operations for the scheduled cell with the first TRP or the second TRP according to the determined two CORESET pool index values.
However, in the same field of endeavor, NPL-1 teaches, further comprising: determining that the scheduling cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches CORSET groups (i.e. pool) per BWP, which suggests it can be one or more CORSET groups and BWP can be an active BWP), 
determining the two CORESET pool index values, and performing data communication operations for the scheduled cell with the first TRP or the second TRP according to the determined two CORESET pool index values (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches TRPs for data communication are differentiated by CORSET group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh’s method to include determining that the scheduling cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell cell, determining the two CORESET pool index values, and performing data communication operations for the scheduled cell with the first TRP or the second TRP according to the determined two CORESET pool index values.
This would have been obvious because it would motivate one of ordinary skill in the art to enable Multi-TRP/Panel transmission for 5g wireless network (NPL-1: Title).  
Regarding claim 20, Taherzadeh, in view of NPL-1, teaches the method, as outlined in the rejection of claim 18.
Taherzadeh further teaches, ignoring a CORESET pool index in which the DCI is received in response to determining that the scheduled cell is not configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell, and performing data communication operations for the scheduled cell without reference to the CORESET pool index of the CORESET in which the DCI is received (Taherzadeh: Fig. 12, [152]-[154] teaches cross-carrier scheduling of scheduled cell is performed without PDCCH (i.e. DCI) using CORESET information. This limitation is interpreted as the case where cros-carrier scheduling is performed without using any CORESET related information).
Taherzadeh does not expressly teach, further comprising: determining whether the scheduled cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell.
However, in the same field of endeavor, NPL-1 teaches, further comprising: determining whether the scheduled cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches CORSET groups (i.e. pool) per BWP, which suggests it can be one or more CORSET groups).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh’s method to include determining whether the scheduled cell is configured by a PDCCH-Config parameter that comprises two CORESET pool index values in CORESETs for an active bandwidth part (BWP) of the scheduled cell.
This would have been obvious because it would motivate one of ordinary skill in the art to enable Multi-TRP/Panel transmission for 5g wireless network (NPL-1: Title).  
Regarding claim 21, Taherzadeh, in view of NPL-1, teaches the method, as outlined in the rejection of claim 18.
Taherzadeh does not expressly teach, wherein the index comprises a first CORESET pool index value configured for all CORESETs in the scheduling cell, and a second index comprises a second CORESET pool index value configured for all CORESETs in a second scheduling cell, the method further comprising performing cross-carrier scheduling of communications with a first TRP according to communication link scheduling from the scheduling cell that is associated with the index and with a second TRP according to communication link scheduling from a second scheduling cell that is associated with the second index.
However, in the same field of endeavor, NPL-1 teaches, wherein the index comprises a first CORESET pool index value configured for all CORESETs in the scheduling cell, and a second index comprises a second CORESET pool index value configured for all CORESETs in a second scheduling cell, the method further comprising performing cross-carrier scheduling of communications with a first TRP according to communication link scheduling from the scheduling cell that is associated with the index and with a second TRP according to communication link scheduling from a second scheduling cell that is associated with the second index (NPL-1: page 1, ch. 2.1 “PDCCH configuration”, teaches TRPs for data communication are differentiated by CORSET group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taherzadeh’s method to include wherein the index comprises a first CORESET pool index value configured for all CORESETs in the scheduling cell, and a second index comprises a second CORESET pool index value configured for all CORESETs in a second scheduling cell, the method further comprising performing cross-carrier scheduling of communications with a first TRP according to communication link scheduling from 
This would have been obvious because it would motivate one of ordinary skill in the art to enable Multi-TRP/Panel transmission for 5g wireless network (NPL-1: Title).  


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yi, U.S. Publication No. 20200313833 - Cross-Carrier Scheduling Activation for a Dormant Cell.
Gong, U.S. Publication No. 20200154467 - Method and Devices for Multiple Transmit Receive Point Cooperation for Reliable Communication.
Zhou, U.S. Publication No. 20190357238 - Cross-Carrier Scheduling with Multiple Active Bandwidth Parts.
NPL, R1-1906224 Enhancements on multi-TRP/panel transmission, NTT DOCOMO, May 13th – 17th, 2019.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472